Citation Nr: 0603334	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  02-08 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder secondary to a service-connected right knee 
disability.

2.  Entitlement to a rating in excess of 10 percent for a 
right knee disability from June 2, 2000, to August 24, 2001.

3.  Entitlement to a rating in excess of 10 percent for a 
right knee disability from October 1, 2001, to July 17, 2003.

4.  Entitlement to a rating in excess of 30 percent for a 
right knee disability after July 17, 2003.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran had active service from December 1981 to December 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2001 and May 2002 rating decisions 
by the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2005, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  

A review of the record reveals that the RO initially denied 
entitlement to service connection for left and right knee 
disorders in May 2001.  The veteran submitted his notice of 
disagreement from those determinations in July 2001.  In a 
May 2002 rating decision the RO granted entitlement to 
service connection for the residuals of a right knee injury, 
assigned a 10 percent rating, and continued the denial as to 
the left knee disorder.  The veteran subsequently expressed 
disagreement with the compensation level assigned for the 
service-connected right knee disability and perfected his 
appeal as to the present matters at issue.  

A January 2003 decision review officer's determination 
established a temporary total rating effective from August 
24, 2001, and continued a 10 percent rating effective from 
October 1, 2001.  In a June 2005 rating decision the RO 
granted entitlement to an increased 30 percent rating for the 
residuals of a right knee injury.  Therefore, the issues on 
the title page of this decision have been revised to reflect 
the matters for appellate review.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for a higher rating when placed 
in appellate status by disagreement with the original or 
initial rating award (service connection having been allowed, 
but not yet ultimately resolved), remains an "original 
claim" and is not a new claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations may be assigned for separate 
periods of time if such distinct periods are shown by the 
competent evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.  Id. at 126.  

The Board notes the veteran has raised the issues of 
entitlement to temporary total ratings based upon hospital 
treatment and convalescence for his service-connected right 
knee disability.  This matter is referred to the RO for 
appropriate action.  

The increased rating issues on appeal are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the service connection issue on appeal was 
obtained.

2.  The veteran's left knee disorder was not present in 
service and is not shown to be related to any injury in 
service, but is shown to have been aggravated by his service-
connected right knee disability.




CONCLUSION OF LAW

The criteria for entitlement to service connection for a left 
knee disorder due to aggravation have been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in January 2001.  The veteran's service 
medical records and all identified and authorized post-
service medical records relevant to the service connection 
issue on appeal have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be considered service connected.  
38 C.F.R. § 3.310 (2005).  When aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service-connected disorder, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, service medical records show the veteran 
sustained a right knee injury prior to service and incurred 
soft tissue trauma to the right knee during service, in 
February 1983.  The records are negative for complaint, 
diagnosis, or treatment for a left knee disorder.  On VA 
examination in February 2002 the veteran reported his left 
knee began bothering him in approximately 1987 and that in 
1998 he injured his left knee stepping off a porch.  The 
examiner's assessment included status post arthroscopic 
surgeries to the left and right knee.  It was noted that it 
was difficult to ascertain any relationship between the two 
knee disabilities, but that the veteran was probably putting 
more stress on his left knee due to abnormal right knee 
functioning.  Service connection was established for the 
residuals of a right knee injury in a May 2002 rating 
decision.

In statements and personal hearing testimony in support of 
his claim the veteran asserted his belief that his left knee 
disorder had developed as a result of his right knee 
disability.  At his personal hearing in January 2003 he also 
testified that he injured his left knee in December 1997 when 
he fell off a loading ramp because his right knee buckled.

VA examination in June 2003 noted the veteran had 
degenerative joint disease and post-traumatic changes in both 
knees, but that there was no evidence that either knee 
problem was caused by the other.  The examiner stated, 
however, that weight shifting due to right knee pain likely 
aggravated, but did not cause, the veteran's present left 
knee problem.  

Based upon the evidence of record, the Board finds the 
veteran's left knee disorder was not present in service and 
is not shown to be related to any injury in service.  The 
Board further finds that the present left knee disorder was 
not caused by a service-connected disability, but that it is 
shown to have been aggravated by the service-connected right 
knee disability.  The June 2003 VA examiner's opinion is 
persuasive as to this matter.  That examiner specifically 
found the left knee disorder was not caused by the right knee 
disability, but had been aggravated by abnormal functioning 
of the service-connected right knee.  In such cases, the 
veteran is to be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  To this extent, the Board finds entitlement to 
service connection is warranted.

ORDER

Entitlement to service connection for a left knee disorder 
secondary to a service-connected right knee disability is 
granted.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the evidence not of 
record that was necessary to substantiate his increased 
rating claims and of which parties were expected to provide 
such evidence by correspondence dated in January 2004.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
For records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c)(2).

In this case, at his personal hearing in September 2005 the 
veteran testified that he had undergone surgical treatment 
for his service-connected right knee disability in August 
2005 and that he was scheduled for a VA examination later 
that month.  VA treatment records were last obtained and 
associated with the claims file in May 2005.  As the surgical 
treatment records and any subsequent VA evaluation are 
pertinent to the increased rating issues on appeal, the Board 
finds further development is required prior to appellate 
review.  

Accordingly, this matter is REMANDED for the following:  

1.  The veteran should be contacted and 
requested to identify any additional 
existing VA or non-VA medical records 
pertinent to the issues remaining on 
appeal.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If identified records cannot 
be obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.

2.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


